


Exhibit 10.12E
AMENDMENT NO. 5
TO
NOTE PURCHASE AND PRIVATE SHELF AGREEMENT


THIS AMENDMENT No. 5 TO NOTE PURCHASE AND PRIVATE SHELF AGREEMENT, dated as of
December 21, 2012 (this "Amendment"), is made to the Note Purchase and Private
Shelf Agreement dated as of April 13, 2004 (as amended pursuant to Amendment No.
1 to Note Purchase and Private Shelf Agreement dated as of April 9, 2007,
Amendment No. 2 to Note Purchase and Private Shelf Agreement dated as of January
18, 2008, Amendment No. 3 to Note Purchase and Private Shelf Agreement effective
as of November 1, 2010 and Amendment No. 4 to Note Purchase and Private Shelf
Agreement dated as of June 9, 2011, the "Note Agreement") among CHS Inc.
(formerly known as Cenex Harvest States Cooperatives), a nonstock agricultural
cooperative organized under the laws of the State of Minnesota (the "Company"),
on one hand, and Prudential Investment Management, Inc., ("Prudential"), The
Prudential Insurance Company of America, Pruco Life Insurance Company,
Prudential Retirement Insurance and Annuity Company, Modem Woodmen of America
and each Prudential Affiliate which becomes party thereto in accordance with the
terms of such agreement, on the other hand. The amendments to the Note Agreement
made pursuant to this Amendment shall be effective as of the time determined in
accordance with in Section 9 below.


WHEREAS, the Company has requested that the holders of the Notes agree to
certain amendments to the Note Agreement as set forth below; and


WHEREAS, the Company and holders of the Notes signing this Amendment desire to
amend the Note Agreement as set forth below.


NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, including the mutual promises and agreements contained
herein, the parties hereto hereby agree as follows:


1.Definitions. Capitalized terms used herein without definition shall have the
definition given to them in the Note Agreement if defined therein.


2.Uncommitted Facility. The Company and Prudential expressly agree and
acknowledge that, as of the date hereof, and after giving effect to the
amendments to the Note Agreement made by this Amendment, (i) the Available
Facility Amount is $300,000,000 and (ii) CHS Exposure is $265,300,000, including
$20,000,000 aggregate principal amount of notes to be purchased from Hartford
Financial in early January, 2013 (the "Harford Purchase"). Therefore, as of the
date hereof, and giving pro forma effect to the Hartford Purchase, the maximum
aggregate principal amount of Shelf Notes the Company may request is
$184,700,000. NOTWITHSTANDING THE FOREGOING, THIS AMENDMENT AND THE NOTE
AGREEMENT HAVE BEEN ENTERED INTO ON THE EXPRESS UNDERSTANDING THAT NEITHER
PRUDENTIAL NOR ANY PRUDENTIAL AFFILIATE SHALL BE OBLIGED TO MAKE OR ACCEPT
OFFERS TO PURCHASE SHELF NOTES, OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH
RESPECT TO SPECIFIC PURCHASES OF SHELF NOTES, AND THE FACILITY SHALL IN NO WAY
BE CONSTRUED AS A COMMITMENT BY PRUDENTIAL OR ANY PRUDENTIAL AFFILIATE.



--------------------------------------------------------------------------------






3. Facility Amount. The cover page of the Note Agreement and paragraph IB of the
Note Agreement are each amended to change the amount of "$150,000,000" appearing
thereto to the amount of "$450,000,000".


4. Amendment to Paragraph 2B(l). Paragraph 2B(l) of the Note Agreement is
renumbered as paragraph 2B(l )(i) and is amended and restated in its entirety to
read as set forth below, and new paragraph 2B(l)(ii) is added to the Note
Agreement, such paragraph 2B(l )(ii) to read as set forth below:


"2B(l)(i). Facility. Prudential is willing to consider, in its sole discretion
and within limits which may be authorized for purchase by Prudential Affiliates
from time to time, the purchase of Shelf Notes pursuant to this Agreement. The
willingness of Prudential to consider such purchase of Shelf Notes is herein
called the "Facility". At any time (without limiting paragraph 2B(l)(ii)), the
"Available Facility Amount" shall mean $450,000,000, minus the aggregate
outstanding and unpaid principal amount of the Shelf Notes on the Amendment No.
5 Effective Date (which the Company and Prudential acknowledge and agree was
$150,000,000), minus the aggregate outstanding and unpaid principal amount of
Shelf Notes purchased and sold pursuant to this Agreement after the Amendment
No. 5 Effective Date and prior to such time, minus the aggregate principal
amount of Accepted Notes (as hereinafter defined) which have not yet been
purchased and sold hereunder prior to such time. NOTWITHSTANDING THE WILLINGNESS
OF PRUDENTIAL TO CONSIDER PURCHASES OF SHELF NOTES BY PRUDENTIAL AFFILIATES,
THIS AGREEMENT IS ENTERED INTO ON THE EXPRESS UNDERSTANDING THAT NEITHER
PRUDENTIAL NOR ANY PRUDENTIAL AFFILIATE SHALL BE OBLIGATED TO MAKE OR ACCEPT
OFFERS TO PURCHASE SHELF NOTES, OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH
RESPECT TO SPECIFIC PURCHASES OF SHELF NOTES, AND THE FACILITY SHALL IN NO WAY
BE CONSTRUED AS A COMMITMENT BY PRUDENTIAL OR ANY PRUDENTIAL AFFILIATE.


2B(l)(ii). Limitation on Facility. Notwithstanding anything in paragraph 2B(l
)(i), the Company may not request the issuance of Shelf Notes, and neither
Prudential nor any other Prudential Affiliate shall be required to purchase
Shelf Notes pursuant to the Facility if, after the issuance of such Shelf Notes,
the aggregate amount of the CHS Exposure would exceed $450,000,000."


5.Amendment to Paragraph 2B(2). Paragraph 2B(2) of the Note Agreement is amended
to delete in its entirety clause (i) thereof and to substitute therefor the
following: "(i) December 21, 2015,".

2

--------------------------------------------------------------------------------








6.Amendment to Paragraph 10B. Paragraph l OB of the Note Agreement is amended by
adding the following definitions thereto in proper alphabetical location:


"Amendment No. 5 Effective Date" shall mean the "Effective Date", as defined in
Amendment No. 5 to this Agreement.


"CHS Exposure" means, at any time, the aggregate principal amount of
(i) Notes outstanding at such time held by Prudential Affiliates, (ii) Accepted
Notes which Prudential Affiliates have agreed to purchase but which have not
been purchased at such time, and (iii) any other Debt of the Company or any of
its Subsidiaries owed to any Prudential Affiliates.


7.Structuring Fee. In consideration of the time, effort and expense involved in
the preparation, negotiation and execution of this Amendment, at the time of the
execution and delivery of this Amendment by the Company, Prudential and the
Required Holders, the Company will pay to Prudential or at the direction of
Prudential by wire transfer of immediately available funds a structuring fee in
the amount of $50,000.00.


8.Company Representations. The Company hereby represents and warrants that this
Amendment has been duly authorized, executed and delivered by it and all
necessary or required consents to and approvals of this Amendment have been
obtained and are in full force and effect, and that, both before and after
giving effect to this Amendment, (a) each representation and warranty set forth
in paragraph 8 of the Note Agreement is true and correct as of the date of
execution and delivery of this Amendment by the Company with the same effect as
if made on such date (except to the extent such representations and warranties
expressly refer to an earlier date, in which case they were true and correct as
of such earlier date), and (b) no Default or Event of Default has occurred and
is continuing under the Note Agreement.


9.Effective Date. This Amendment shall become effective on the date (the
"Effective Date") that each of the following conditions has been satisfied:


9.1Documents. Prudential and each holder of a Note shall have received original
counterparts of this Amendment executed by the Company, Prudential and the
Required Holders.


9.2Representations. All representations set forth m Section 8 of this Amendment
shall be true and correct as of the Effective Date.


9.3Structuring Fee. Prudential shall have received payment of the structuring
fee referred to in Section 7.


9.4Proceedings. All corporate and other proceedings taken or to be taken in
connection with the transactions contemplated by this Amendment shall be
satisfactory to Prudential and each holder of a Note and its counsel, and
Prudential and each holder of a Note shall have received all such counterpart
originals or certified or other copies of such documents as it may reasonably
request.

3

--------------------------------------------------------------------------------






10.General Provisions. The Note Agreement, except as expressly modified herein,
shall continue in full force and effect and shall continue to be binding upon
the parties thereto. The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of Prudential or any
holder of a Note under the Note Agreement, nor constitute a waiver of any
provision of the Note Agreement. The execution, delivery and effectiveness of
this Amendment shall not be construed as a course of dealing or other
implication that Prudential or any holder of the Notes has agreed to or is
prepared to grant any amendment to, waiver of or consent under the Note
Agreement or any Note in the future, whether or not under similar circumstances.


11.Reference to and Effect on Note Agreement. Upon the effectiveness of this
Amendment, each reference to the Note Agreement in any other document,
instrument or agreement shall mean and be a reference to the Note Agreement as
modified by this Amendment.


12.Expenses. The Company hereby confirms its obligations under the Note
Agreement, whether or not the transactions hereby contemplated are consummated,
to pay, promptly after request by Prudential all reasonable out-of-pocket costs
and expenses, including attorneys' fees and expenses, incurred by Prudential or
the holders of the Notes in connection with this Amendment or the transactions
contemplated hereby, in enforcing any rights under this Amendment, or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Amendment or the transactions contemplated
hereby. The obligations of the Company under this Section 12 shall survive
transfer by any holder of any Note and payment of any Note.


13.Governing Law. This Amendment shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of Illinois.


14.Counterparts. This Amendment may be executed in any number of counterparts
and by different parties to this Amendment in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Telefax or electronic
copies of documents or signature pages bearing original signatures, and executed
documents or signature pages delivered by telefax or electronic transmission,
shall, in each such instance, be deemed to be, and shall constitute and be
treated as, an original signed document or counterpart, as applicable. The
section titles contained in this Amendment are and shall be without substance,
meaning or content of any kind whatsoever and are not a part of the agreement
between the parties hereto.


[Remainder of Page Intentionally Blank]

4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to Note
Purchase and Private Shelf Agreement to be executed by their duly authorized
officers effective as of the Effective Date.


COMPANY:
CHS INC.


By: /s/ David A. Kastelic
Name: David A. Kastelic
Title:    Exec. VP & CFO






PRUDENTIAL INVESTMENT MANAGEMENT, INC.


By:    _______________________    
Vice President


THE PRUDENTIAL INSURANCE COMPANY OF AMERICA


By:    _______________________    
Vice President


PRUCO LIFE INSURANCE COMPANY


By:    _______________________    
Vice President


PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY


By:
Prudential Investment Management, Inc., as investment manager



By:    _______________________    
Vice President


MODERN WOODMEN OF AMERICA


By:
Prudential Private Placement Investors, L.P. (as Investment Advisor)



By:
Prudential Private Placement Investors, Inc. (as its General Partners)





By:    _______________________    

5